Opinion issued September 14, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00746-CV
                            ———————————
             SURAL ABDUJELIL AND SURA KIMO, Appellants
                                        V.
                             HIKO BAFA, Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-04660


                          MEMORANDUM OPINION

      Appellants Sural Abdujelil and Sura Kimo appeal the trial court’s judgment

in favor of appellee Hiko Bafa on his fraud by nondisclosure claim. The trial court

awarded Bafa $89,504.07 in damages, which included attorney’s fees and costs,

$15,392.82 in prejudgment interest, and post-judgment interest. The appellants raise
four issues on appeal. In the first issue, they argue that the trial court erred by trying

the case in their absence because they allegedly did not receive notice of the trial

setting. In the second and third issues, they challenge the sufficiency of the evidence

to support fraud by nondisclosure and the amount of damages awarded. In their

fourth issue, they challenge the award of attorney’s fees.

         We reverse the trial court’s judgment and remand to the trial court for a new

trial.

                                     Background

         Hiko Bafa came to the United States from Ethiopia in 2006, and he worked as

a taxi driver. Several years later, he met Kimo and Abdujelil, who also came from

Ethiopia and were part of the same Ethiopian tribe to which Bafa belonged. Bafa

loaned Kimo money to buy a car so that he could work as a driver, and Kimo paid

him back the following year.

         In November 2013, Bafa, Kimo, and Abdujelil formed SHS Transportation

LLC to provide “school transportation.” Bafa provided about $1,000 for start-up

costs, which was later paid back. According to Bafa’s trial testimony, they did not

have a written agreement about the business only a “mutual family understanding.”

He said:

         Our agreement is [Kimo] is director of our business, [Abdujelil] is
         secretary of our business and represented our company and also he
         prepares the payroll for our employees. And then my part I am bringing


                                            2
      the employees, the drivers, to the business and they go into process
      through [Kimo and Abdujelil].

      Bafa testified that they agreed to pay their employees by checks drawn on the

SHS Transportation bank account. Bafa said that they all had equal access to the

account, and each had a debit card. According to Bafa, they agreed that any one of

them could make a withdrawal with the debit card so long as he told the others why

he withdrew the money.

      Bafa testified that the business was initially profitable, but at some point,

Kimo and Abdujelil began ignoring him, and he stopped working with them. Bafa

said that after that, although they all had access to the bank account, he was not

“involved in that bank account.” He testified: “By trusting, I gave them full

responsibility.”

      Bafa said that he did not withdraw money from the bank account, but Kimo

and Abdujelil did. Bafa acknowledges that he received payments from SHS

Transportation initially, but he said that after the second year of business, he received

no money from SHS Transportation. Bafa estimated that he should have received

more than $12,000 the second year.

      In June 2015, Kimo and Abdujelil sent Bafa a document entitled: “SHS

Transportation, LLC Consent in Lieu of Meeting of Members.” The consent

document stated that the company had “accumulated funds from operations” in the

amount of $12,800 in its bank account. In the document, the parties resolved that

                                           3
Kimo should receive $3,000 as compensation for past “non-driving administrative

work,” and that Abdujelil should receive $3,000 as compensation for past “non-

driving transportation support services.” In addition, they would set $800 for

“anticipated costs and expenses for the balance of the fiscal year, including taxes,”

and distribute the remaining $6,000 equally to the three members. Kimo and

Abdujelil signed the consent document, but Bafa did not.

      In January 2016, Bafa filed suit alleging that Kimo and Abdujelil wrongfully

depleted the SHS Transportation bank account and ceased operations. Bafa alleged

fraud by nondisclosure and other causes of action not relevant to this appeal. Bafa

alleged that Kimo and Abdujelil made a “material misrepresentation of [their]

relationship to the plaintiff with knowledge of its falsity.” Kimo and Abdujelil

answered with a general denial.

      In March 2019, Kimo and Abdujelil filed an agreed motion for continuance,

requesting a 90-day continuance of their trial date, which was March 18, 2019. The

trial court granted the motion and reset the trial for “the two-week period beginning

06-17-2019.” The order resetting trial was sent to counsel of record for all parties.

      The following week, counsel for Kimo and Abdujelil filed a motion to

withdraw arguing that his clients had failed to cooperate, to appear for mediation,

and to compensate counsel for legal services rendered. Counsel listed the appellants’

last known address as a location in Houston, Texas, where they had initially been


                                          4
served with the lawsuit. Counsel sent them a letter regarding his withdrawal from

representation. Both the motion to withdraw and the letter to Kimo and Abdujelil

stated that trial was set for June 17, 2019. The trial court granted the motion to

withdraw in early April 2019. Kimo and Abdujelil did not engage new counsel.

       The court held a bench trial on June 25, 2019. Kimo and Abdujelil, now pro

se, did not appear. Bafa’s counsel stated that the court coordinator had left two voice

messages informing them of the trial setting. The court trial coordinator stated on

the record that he had spoken that day by phone to Abdujelil, who informed the

coordinator that he had moved to another state, that he had not provided the court

with a new address, and he had received no notice from the court. The court trial

coordinator stated that Abdujelil acknowledged having received a voice message

about the trial setting.

       Bafa testified through an interpreter. Bafa introduced SHS Transportation’s

bank statements but he did not testify about specific deposits, withdrawals, or

transfers. In response to his counsel’s leading questions, he testified that he believed

the company made $236,124.20 based on the bank records, and he asked, first, for

$78,708.06 in damages and, later, for $236,124.20 in damages.

       On July 5, 2019, the trial court rendered judgment in favor of Bafa on his

fraud claim, awarding $89,503.07 in total actual damages, plus pre- and post-




                                           5
judgment interest.1 Kimo and Abdujelil rehired their attorney and filed a motion for

new trial, which was denied. Kimo and Abdujelil appealed.

                                      Analysis

I.    The trial court did not abuse its discretion by denying Kimo and
      Abdujelil’s motion for new trial that argued they had no notice of trial.

      In their first issue, the appellants argue that they had no notice of the trial

setting. They raised this argument in a motion for new trial, to which they attached

Kimo’s affidavit. Kimo averred that he had lived in Tukwila, Washington since April

1, 2017. He also averred that he “did not receive any notice of trial,” that he “was

unaware that trial was scheduled for June 25, 2019,” and that he “was not contacted

by anyone about the trial date.” Bafa responded to the motion for new trial with

evidence including the order resetting trial “for the two-week period beginning 06-

17-2019.” Bafa also attached appellants’ counsel’s March 13, 2019 motion to

withdraw, which stated that trial was set for June 17, 2019. The trial court denied the

motion for new trial.

      We construe the appellants’ first issue to be a challenge to the denial of their

motion for new trial. We review a trial court’s denial of a motion for new trial for an



1
      The judgment stated that the $89,503.07, which represented:
      • $78,708.06 for 1/3 share of profit from SHS Transportation;
      • $5,000 for reasonable and necessary attorneys’ fees;
      • $796.01 for reasonable and necessary court costs; and
      • $5,000 exemplary damages.
                                          6
abuse of discretion. Dolgencorp of Tex., Inc. v. Lerma, 288 S.W.3d 922, 926 (Tex.

2009); Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 82 (Tex. 1992). A trial

court abuses its discretion if its decision is arbitrary, unreasonable, and without

reference to guiding rules and principles. See Goode v. Shoukfeh, 943 S.W.2d 441,

446 (Tex. 1997); Imkie v. Methodist Hosp., 326 S.W.3d 339, 344 (Tex. App.—

Houston [1st Dist.] 2010, no pet.).

      “A post-answer default judgment occurs when a defendant who has answered

fails to appear for trial.” Dolgencorp, 288 S.W.3d at 925. “[O]nce a defendant has

made an appearance in a cause, he is entitled to the notice of the trial setting as a

matter of due process under the Fourteenth Amendment.” In re $475,001.16, 96

S.W.3d 625, 627 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (citing Peralta v.

Heights Med. Ctr., Inc., 485 U.S. 80, 86, (1988), and LBL Oil Co. v. Int’l Power

Serv., Inc., 777 S.W.2d 390, 390–91 (Tex. 1989)).

      The appellants here contend that the trial court’s judgment was not valid

because they did not receive notice of the date of trial. We disagree. First, the record

shows that the appellants were represented by counsel when their motion for

continuance was granted, and the trial court reset the case for trial during the two-

week period that began June 17, 2019. The appellants had notice of the order setting

trial that was served on their attorney before his withdrawal. Stoner v. Thompson,




                                           7
578 S.W.2d 679, 684 (Tex. 1979) (“Stoner was charged with notice of all pleadings

that had been filed and served on him or his attorney prior to their withdrawal.”).

       Second, when the appellants’ attorney withdrew from representation, he sent

Kimo and Abdujelil a letter and a copy of his motion to withdraw, both of which

informed them that their case was set for trial on June 17, 2019. Abdujelil did not

provide an affidavit stating that he had no notice of the trial setting. Kimo averred

that he did not know about the June 25, 2019 trial setting, but his affidavit was silent

about whether he knew that his case had been set for trial on June 17, 2019. On

appeal, the appellants do not argue that they did not know that their case was set for

trial on June 17, 2019. Although the case may not have been reached until eight days

later, the appellants do not deny having had notice of the June 17, 2019 trial setting.

See Felt v. Comerica Bank, 401 S.W.3d 802, 808 (Tex. App.—Houston [14th Dist.]

2013, no pet.) (on appeal from post-answer default judgment, appellants failed to

show lack of notice of trial setting when that they had notice that the case was set

for the two-week period beginning on April 11, 2012 and the case was reached ten

days later).

       We hold that the trial court did not abuse its discretion by denying the motion

for new trial that argued that the appellants had no notice of trial. We overrule the

first issue.




                                           8
II.   The evidence is legally insufficient to support the judgment for fraud by
      nondisclosure.

      In their second issue, the appellants argue that the evidence is legally

insufficient to support the judgment for fraud by nondisclosure. We agree.

      The test for legal sufficiency is “whether the evidence at trial would enable

reasonable and fair-minded people to reach the verdict under review.” City of Keller

v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). In reviewing the evidence for legal

sufficiency, we must “credit favorable evidence if reasonable jurors could, and

disregard contrary evidence unless reasonable jurors could not.” Id. Evidence is

legally insufficient when:

      (a) there is a complete absence of evidence of a vital fact, (b) the court
      is barred by rules of law or of evidence from giving weight to the only
      evidence offered to prove a vital fact, (c) the evidence offered to prove
      a vital fact is no more than a mere scintilla, or (d) the evidence
      conclusively establishes the opposite of the vital fact.

King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003) (quoting Merrell

Dow Pharms., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997) (citing Robert

W. Calvert, “No Evidence” and “Insufficient Evidence” Points of Error, 38 TEX. L.

REV. 361, 362–63 (1960))). When an appellate court holds that evidence is legally

insufficient to support a post-answer default judgment, it will remand the case for a

new trial. See Dolgencorp, 288 S.W.3d at 930.

      Ordinarily, an appellate court renders judgment when it sustains a legal

insufficiency issue. Guevara v. Ferrer, 247 S.W.3d 662, 670 (Tex. 2007); Pointe W.

                                          9
Ctr., LLC v. It’s Alive, Inc., 476 S.W.3d 141, 149 (Tex. App.—Houston [1st Dist.]

2015, pet. denied). However, a post-answer default is an uncontested proceeding,

and “uncontested proceedings are often abbreviated and perfunctory.” Dolgencorp,

288 S.W.3d at 930. “In the absence of opposing counsel, an uncontested trial, like

an uncontested damages hearing, is less likely to result in a fully-developed factual

record.” Id. Thus, when an appellate court sustains a legal insufficiency issue in an

appeal from a post-answer default, it will remand for a new trial. Id.

      Fraud by nondisclosure is a type of fraud that occurs when a party has duty to

disclose certain information and fails to disclose it. Bombardier Aerospace Corp. v.

SPEP Aircraft Holdings, LLC, 572 S.W.3d 213, 219 (Tex. 2019); Schlumberger

Tech. Corp. v. Swanson, 959 S.W.2d 171, 181 (Tex. 1997). The elements of fraud

by nondisclosure are: (1) the defendant deliberately failed to disclose material facts;

(2) the defendant had a duty to disclose such facts; (3) the plaintiff was ignorant of

the facts and lacked an equal opportunity to discover them; (4) the defendant

intended the plaintiff to act or refrain from acting based on the nondisclosure; and

(5) the plaintiff’s reliance on the nondisclosure resulted in injury. Bombardier

Aerospace, 572 S.W.3d at 219-20; Bradford v. Vento, 48 S.W.3d 749, 754–55 (Tex.

2001) (explaining that there must be a duty to disclose). “Ordinarily, there is no duty

to disclose without evidence of a confidential or fiduciary relationship.” Bombardier

Aerospace, 572 S.W.3d at 220.


                                          10
      In this case, there is a complete absence of evidence to support the judgment

for fraud by nondisclosure. Bafa’s testimony did not establish that the appellants

deliberately failed to disclose facts of which he was ignorant and lacked an equal

opportunity to discover. Bafa’s testimony was the only evidence of the existence and

nature of a business agreement among the men. Bafa did not testify that they agreed

to share the profits equally. He testified that they each had the right to use a debit

card to withdraw money from the company’s bank account so long as they informed

the others of the reason for doing so. He testified that he stopped participating in the

business because Kimo and Abdujelil were ignoring him, and he said that he simply

disregarded the bank account after that, although he acknowledged he had equal

access to it. Bafa did not testify about what facts Kimo and Abdujelil should have,

but did not, disclose. Bafa testified that he learned that money had been withdrawn

or transferred from the bank account by looking at bank account records. But he did

not explain how he relied on any nondisclosure on the part of Kimo and Abdujelil.

Rather, Bafa said that after he withdrew from participation in the business, he did

not pay attention to the bank account, leaving the management to Kimo and

Abdujelil. He said: “By trusting, I gave them full responsibility.” Bafa’s subjective

trust in Kimo and Abdujelil is insufficient to show that he relied on a nondisclosure

to his detriment.




                                          11
      We hold that the evidence is legally insufficient to support the judgment for

fraud by nondisclosure, and we sustain the appellants’ second issue. See Dolgencorp,

288 S.W.3d at 930.



                                    Conclusion

      Having concluded that the evidence is legally insufficient to support Bafa’s

cause of action for fraud by nondisclosure, we do not reach the appellants’ other

issues. See TEX. R. APP. P. 47.1. We reverse the judgment of the trial court, and we

remand for a new trial. See Dolgencorp, 288 S.W.3d at 930 (requiring remand rather

than rendition when court of appeals sustains legal insufficiency issue in appeal from

post-answer default).




                                              Peter Kelly
                                              Justice

Panel consists of Justices Kelly, Landau, and Hightower.




                                         12